Citation Nr: 0108740	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 
1972.

RO rating decisions in December 1986 and March 1987 denied 
service connection for PTSD.  The veteran was notified of 
these decisions in January 1987 and April 1987, respectively, 
and he did not appeal.

In June 1998, the veteran submitted an application to reopen 
the claim for service connection for PTSD.  This appeal comes 
to the Board of Veterans' Appeals (Board) from March 1999 and 
later RO rating decisions that determined the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for PTSD.  In view of the above, the Board has 
classified the issue as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  By unappealed RO rating decisions of December 1986 and 
March 1987, service connection for PTSD was denied.

2.  Evidence received subsequent to the March 1987 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The unappealed December 1986 and March 1987 RO rating 
decisions, denying service connection for PTSD, are final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the revised regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The December 1986 and March 1987 RO rating decisions denied 
service connection for PTSD.  The veteran was notified of the 
decision and he did not appeal.  An unappealed decision is 
final with the exception that a veteran may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed December 1986 and March 1987 
RO rating decisions, denying service connection for PTSD, to 
permit reopening of the claim.  38 C.F.R. 3.156(a) (2000); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
the presence of PTSD and, if it does, whether this disorder 
is linked to a service related stressor).  A determination by 
VA that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the March 1987 RO 
rating decision consisted of service documents that showed 
the veteran served on board the USS Sarsfield; statements 
from the veteran to the effect that he had PTSD related to 
experiences in service; and VA, private, and service medical 
records that did not show the presence of PTSD.  Since the 
claimed medical disorder was not demonstrated by the medical 
evidence, the claim for service connection for PTSD was 
denied.

Since the March 1987 RO rating decision, various evidence was 
received, including a letter from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) with documents 
showing the history of the USS Sarsfield, including various 
combat missions in the Gulf of Tonkin from May 25 to 
September 12, 1972; and VA and private medical records, some 
of which show diagnoses of PTSD.  The medical evidence now 
shows the presence of the claimed disorder and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  Hodge, 155 F. 3d 1356.  Hence, the Board finds that 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted; the appeal is granted to this extent only.


REMAND

Since the Board has held that the claim for service 
connection for PTSD is reopened, the entire evidentiary 
record must be considered.  Consequently, the case is 
remanded to the RO for consideration of the issue of service 
connection for PTSD prior to appellate consideration of this 
issue in order to ensure due process to the veteran, pursuant 
to the decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the RO denied the claim for service 
connection for PTSD as not well grounded.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107) eliminated the concept of a well-
grounded claim and redefined VA's duty to assist the veteran 
in the development of a claim.  In this case, there is 
additional VA duty to assist the veteran in the development 
of his claim for service connection for PTSD.

The RO should advise the veteran of the evidence needed to 
substantiate his claim.  The RO should also assist the 
veteran in obtaining any relevant evidence.

The USASCRUR has verified that the USS Sarsfield engaged in 
combat missions from May to September 1972, and took fire 
from shore batteries, sustaining "real shell damage" on one 
occasion.  Service documents show that the veteran was on 
board this ship at that time.  His DD 214 shows that he was 
awarded the Combat Action Ribbon (CAR).  Under the 
circumstances, the Board finds that the evidence shows the 
veteran engaged in combat with the enemy.  Since he is a 
combat veteran, his statements alone with regard to the 
claimed inservice stressors are sufficient to establish the 
occurrence of those stressors.  The medical evidence, 
however, leaves the Board uncertain as to whether or not the 
veteran has PTSD related to inservice stressors or post-
service stressors and/or whether or not he has PTSD.  A 
private medical report of the veteran's evaluation in June 
1998 notes that the veteran was recently released from prison 
after serving time for rape.  The examiner suspected the 
veteran of malingering and found no evidence of PTSD.  The 
diagnosis at this evaluation was anxiety disorder, not 
otherwise specified.  A private medical report dated in June 
1998 shows the diagnoses of PTSD, chronic, severe; 
generalized anxiety disorder; and alcohol and drug 
dependence.  The Axis IV diagnosis was multiple problem in 
all areas.  A private medical report dated in December 1998 
shows the diagnosis of PTSD related to the war experience and 
10 years in prison.

In West v. Brown, 7 Vet. App. 329 (1995), the Court held that 
a psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  The examinations that have found PTSD in 
this case have cited several stressors in addition to those 
of service, and other examinations have not found PTSD.  
Accordingly, the veteran should be examined to determine 
whether he has PTSD related to inservice stressors.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for PTSD since service.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should be afforded a VA 
psychiatric examination to determine if 
he has PTSD related to a service 
stressor.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should be instructed that the only 
stressors accepted by VA to support the 
diagnosis of PTSD due to service are 
those related to service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has PTSD related to a service 
stressor.


3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should review the claim for 
service connection for PTSD on the 
merits.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 



